                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA


UNITED STATES OF AMERICA                             )
                                                     )      Case No. 1:19-cr-62-HSM-SKL-3
v.                                                   )
                                                     )
VIVIAN GUTIERREZ                                     )

                                            ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the Court:

 (1) grant Defendant’s motion to withdraw her not guilty plea to Count One and Count Two of the

 two-count Superseding Indictment; (2) accept Defendant’s plea of guilty to Count One and Count

 Two of the Superseding Indictment; (3) adjudicate Defendant guilty of the charges set forth in

 Count One and Count Two of the Superseding Indictment; (4) defer a decision on whether to accept

 the plea agreement until sentencing; and (5) find Defendant shall remain in custody until sentencing

 in this matter [Doc. 80 ]. Neither party filed a timely objection to the report and recommendation.

 After reviewing the record, the Court agrees with the magistrate judge’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report

 and recommendation [Doc. 80] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)     Defendant’s motion to withdraw her not guilty plea to Count One and Count Two of

               the Superseding Indictment is GRANTED;

       (2)     Defendant’s plea of guilty to Count One and Count Two of the Superseding

               Indictment is ACCEPTED;

       (3)     Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and

               Count Two of the Superseding Indictment;

       (4)     A decision on whether to accept the plea agreement is DEFERRED until

               sentencing; and
(5)   Defendant SHALL REMAIN in custody until sentencing in this matter which is

      scheduled to take place on March 13, 2020 at 2:00 p.m. [EASTERN] before a

      District Judge.

SO ORDERED.

ENTER:


                                       /s/ Harry S. Mattice, Jr.
                                       HARRY S. MATTICE, JR.
                                   UNITED STATES DISTRICT JUDGE




                                   2
